I concur in so much of the foregoing opinion as holds that the item charged for extra work, amounting to $200, is not stated with sufficient definiteness in the account filed in the office of the recorder of deeds. But I am unable to concur as to the sufficiency of the statement expressed as "amount due under written contract for the erection of a house on the corner of Berkshire and Salina streets in the city of Providence, $1,550." It appeared by the evidence at the hearing that the contract in question called for payments amounting in all to $3,735, as follows: "When cellar is complete, $250.00; when house is rough-boarded, $900.00; when clapboarded, $900.00; when plastered, $800.00; when complete, $885.00." No two or more of these payments aggregate $1,550, and it is accordingly manifest that there has been a departure from the provisions contained in the contract as to the time or the amount of payments made or both. Whether the amount claimed is composed of a portion of the first and second installments and a part of the third, or of a part of the second and third, or of a part of the third and fourth, or of a part of the fourth and fifth, is entirely uncertain, as it is also entirely uncertain whether all or a part only of the work and materials contracted for had been furnished. It is entirely certain, however, that it does not comprise the whole of any given number of installments, but constitutes an alleged balance due without in any wise showing how such balance is obtained. It appeared at the hearing, indeed, that the work had been partially done and that the sum of $500 had been paid. This is a sum sufficient to pay all of the first installment *Page 181 
and $250 on the second installment. But no such state of affairs could be established and determined by the paper filed. I am consequently of the opinion that, because of the defectiveness of this statement, the petition should be denied and dismissed.